DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
The examiner suggests changing “preventing” to --prevents-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 & 12 recite the limitation "the shield conductor" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Coaxial cables generally have a shield conductor, however they may have a plurality of shield conductors, such that “the shield conductor” in claims 5 & 12 lacks antecedent basis.
a shield conductor.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US PGPub 20180108997), applicant provided prior art, in view of Radtke (US PGPub 20090002094).
As per claim 1:
Henry et al. disclose:

a surface wave launcher (waveguide system 1865’ in Fig. 18R) bounded by an absorptive EMI enclosure (tapered horn 1880, which may be a constructed of, coated in, or cladded with a dielectric layer, para [0249]), the surface wave launcher configured to induce at least one transverse magnetic wave that propagates longitudinally along the surface of the transmission line and carries the signal (electromagnetic waves launched by the waveguide system, para [0249], noted as surface waves in para [0058], and noted as transverse in magnetic in para [0319]); 
	Henry et al. does not disclose:
an arrester proximate the surface wave launcher, the arrester comprising a Metal Oxide Varistor (MOV) and communicating the data signal to and from the power transmission distribution network.
Radtke discloses:
A system for coupling data signals to power lines (abstract) wherein the system comprises a transceiver device (203) and an arrestor (216a/b) that may be a metal oxide varistor device (para [0028]) coupled between the transceiver device and the power lines (110).


	As per claim 2:
	Henry et al. does not disclose:
the MOV prevents voltage from arcing from a higher voltage region of the power transmission distribution network to a lower voltage region of the power transmission distribution network.
	Radtke discloses:
A system for coupling data signals to power lines (abstract) wherein the system comprises a transceiver device (203) and an arrestor (216a/b) that may be a metal oxide varistor device (para [0028]) coupled between the transceiver device and the power lines (110).
	As a consequence of the combination of claim 1, the MOV prevents voltage from arcing from a higher voltage region of the power transmission distribution network to a lower voltage region of the power transmission distribution network.

Claim 3-5, 7-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Henry et al. (US PGPub 20180108997), applicant provided prior art, in view of Radtke (US PGPub 20090002094) as applied to claim 1 above, and further in view of Dupont (US Patent 5936825).
The resultant combination discloses the system of claim 1, as rejected above.
As per claim 3:
	Henry et al. does not disclose the MOV comprises a first MOV and a second MOV separated by an insulator.
	Radtke et al. discloses in Fig. 3b:
The MOV comprises a first MOV and a second MOV (arrestors 216a&b), each arrestor coupled to a positive signal and a negative signal (separate ends of balun 234).
	The resultant combination does not disclose:
the MOV comprises a first MOV and a second MOV separated by an insulator.
	Dupont et al. discloses in Fig. 3 a MOV (col. 5 lines 6-20) arrestor (title) comprising an insulative housing (col. 4 lines 25-49).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an arrestor to both the positive (signal conductor) and negative (ground conductor) of the signal input (1872) of Henry et al. (noted as a coaxial conductor in para [0244], thus having signal and ground conductors), to provide the benefit of the benefit of preventing higher voltages on the power line from passing, as taught by Radtke (para [0028]), and as exemplified by Radtke in Fig. 3b, where each conductor provided to a power line has a separate arrestor.
	It would have been further obvious to replace the generic arrestor/MOV of Radtke in the resultant combination with the specific arrestor/MOV of Dupont as an art-recognized arrestor/MOV that is able to provide the same function.


	As per claim 4:
	The resultant combination does not disclose:
		the MOV comprises one or more fins.
	Dupont discloses in Fig. 3:
		the MOV comprises one or more fins (sheds or undulations 311).
	As a consequence of the combination of claim 3, the MOV comprises one or more fins.

	As per claim 5:
	The resultant combination discloses:
		In Henry et al.:
			The signal input (1872) may be a coaxial cable (para [0244]).
		Radtke et al. discloses in Fig. 3b:
The MOV comprises a first MOV and a second MOV (arrestors 216a&b), each arrestor coupled to a positive signal and a negative signal (separate ends of balun 234).
	The resultant combination does not disclose:

	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple the first MOV to a center conductor of the coaxial cable of Henry et al., as is typical for a signal as is known in the art for a coaxial cable, and for the second MOV to be connected to a shield conductor of the coaxial cable, as a shield conductor is typically used in a coaxial cable for the return path of a signal (equivalent to a negative signal path), as is commonly understood in the art, and to provide the benefit of preventing higher voltages from following a conductive path of a coaxial cable, as taught by Radtke (para [0028]), and well understood in the art.
	
	As per claim 7:
The resultant combination discloses in Radtke the two MOVs are separate, such that they may be considered to be coplanar (in that a line passing through each MOV may be within a plane, as per the broadest reasonable interpretation of coplanar, there being no limitation limiting the orientation or position of the plane aside from coinciding with the MOVs).

	As per claim 8:
	The resultant combination discloses in Henry et al. Fig. 18R:

	The resultant combination does not disclose:
a first MOV is connected to the coupler and a second MOV is connected to the reflector.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple the first MOV to a center conductor of the coaxial cable of Henry et al., as is typical for a signal as is known in the art for a coaxial cable, and for the second MOV to be connected to a shield conductor of the coaxial cable, as a shield conductor is typically used in a coaxial cable for the return path of a signal (equivalent to a negative signal path), as is commonly understood in the art, and to provide the benefit of preventing higher voltages from following a conductive path of a coaxial cable, as taught by Radtke (para [0028]), and well understood in the art, such that the reflector is connected to the ground path of the coaxial cable, and the coupler is connected to the signal path of the coaxial cable.
	As a consequence of the combination, a first MOV is connected to the coupler and a second MOV is connected to the reflector.

	As per claim 10:
	As per claim 3:
	Henry et al. does not disclose the arrestor comprises a first MOV and a second MOV, each of the first MOV and the second MOV having a respective external body.

The MOV comprises a first MOV and a second MOV (arrestors 216a&b), each arrestor coupled to a positive signal and a negative signal (separate ends of balun 234), and each arrestor shown as a separate component.
	The resultant combination does not disclose:
the arrestor comprises a first MOV and a second MOV, each of the first MOV and the second MOV having a respective external body.	
Dupont et al. discloses in Fig. 3 a MOV (col. 5 lines 6-20) arrestor (title) comprising an external body (housing 31, col. 4 lines 25-49).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an arrestor to both the positive (signal conductor) and negative (ground conductor) of the signal input (1872) of Henry et al. (noted as a coaxial conductor in para [0244], thus having signal and ground conductors), to provide the benefit of the benefit of preventing higher voltages on the power line from passing, as taught by Radtke (para [0028]), and as exemplified by Radtke in Fig. 3b, where each conductor provided to a power line has a separate arrestor.
	It would have been further obvious to replace the generic arrestor/MOV of Radtke in the resultant combination with the specific arrestor/MOV of Dupont as an art-recognized arrestor/MOV that is able to provide the same function.
	As a consequence of the combination, the arrestor comprises a first MOV and a second MOV, each of the first MOV and the second MOV having a respective external body.


	The resultant combination does not disclose:
		Each of the external bodies includes at least one fin.
	Dupont discloses in Fig. 3:
The external body (housing 31) includes at least one fin (sheds or undulations 311).
	As a consequence of the combination of claim 10, each of the external bodies includes at least one fin.

	As per claim 12:
	The resultant combination discloses:
		In Henry et al.:
			The signal input (1872) may be a coaxial cable (para [0244]).
		Radtke et al. discloses in Fig. 3b:
The MOV comprises a first MOV and a second MOV (arrestors 216a&b), each arrestor coupled to a positive signal and a negative signal (separate ends of balun 234).
	The resultant combination does not disclose:
the first MOV is connected to a center conductor of a coaxial cable and the second MOV is connected to a shield conductor of the coaxial cable, the coaxial cable propagating the signal.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple the first MOV to a center conductor of the coaxial cable of Henry et al., as is .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Henry et al. (US PGPub 20180108997), applicant provided prior art, in view of Radtke (US PGPub 20090002094) and Dupont (US Patent 5936825) as applied to claim 3 above, and further in view of Baumbach (US Patent 4262317).
	The resultant combination discloses the signal conductor of claim 13, as rejected above.
	The resultant combination does not disclose the first MOV and the second MOV are encompassed by a single body.
	Baumbach discloses in Figs. 1-5:
A surge arrestor comprising metal oxide varistors (24, 24a) wherein the MOVs are on two separate lines (as shown in Fig. 5), and are encompassed by a single body (housing 26).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the arrestor of Baumbach in place of the separated MOVs of the resultant combination to provide the benefit of minimization by decreasing the number of separate components of the system.


Claims 13 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke (US PGPub 20090002094) in view of Dupont (US Patent 5936825).
 	As per claim 13:
	Radtke discloses in Fig. 3b:
a metal oxide varistor (MOV), the MOV having a first MOV and a second MOV (arrestors 216a&b, formed as MOVs, para [0028]).
	Radtke does not disclose:
the MOV comprises a first MOV and a second MOV separated by an insulator.
	Dupont et al. discloses in Fig. 3 a MOV (col. 5 lines 6-20) arrestor (title) comprising an insulative housing (col. 4 lines 25-49).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic arrestor/MOV of Radtke in the resultant combination with the specific arrestor/MOV of Dupont as an art-recognized arrestor/MOV that is able to provide the same function.


	Radtke does not disclose:
		the MOV comprises one or more fins.
	Dupont discloses in Fig. 3:
		the MOV comprises one or more fins (sheds or undulations 311).
	As a consequence of the combination of claim 13, the MOV comprises one or more fins.

	As per claim 18:
	Radtke does not disclose:
		The signal conductor is formed as a coaxial cable.
	Dupont disclose in Fig. 3:
The signal conductor to each MOV may be formed as a coaxial cable (col. 4 lines 50-61).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the connecting circuits of Radtke as coaxial cables as an art-recognized method of providing a signal connection that further provides the benefit of providing a separate ground path for undesired voltage to be shunted to as per Dupont (col. 5 lines 21-30).
	
	As per claim 19:
	Radtke discloses:
the two MOVs are separate, such that they may be considered to be coplanar (in that a line passing through each MOV may be within a plane, as per .

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Radtke (US PGPub 20090002094) in view of Dupont (US Patent 5936825) as applied to claim 13 above, and further in view of Hyatt et al. (US Patent 4726991).
The resultant combination discloses the signal conductor of claim 13, as rejected above.
As per claim 14:
The resultant combination does not disclose:
	granules having a capacitive connection between them.
Hyatt discloses:
Typical varistors are formed as metal oxide granules having a capacitive connection between them (col. 2 line 57- col. 3 line 17).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the metal oxide varistors of the resultant combination by using granules having a capacitive connection between them, as taught by Hyatt.

	As per claim 15:
	The resultant combination discloses:
1 and 334 of Dupont) of the MOV reaches a threshold value, voltage jumps flows to ground (the MOV acting as a surge arrestor).
	The resultant combination does not disclose:
When the electric potential across plates of the MOV reaches a threshold value, voltage jumps gaps between the granules.
	Hyatt discloses:
Typical varistors are formed as metal oxide granules having a capacitive connection between them (col. 2 line 57- col. 3 line 17).
	As a consequence of the combination of claim 14, when the electric potential across plates of the MOV reaches a threshold value, voltage jumps gaps between the granules, as taught by Hyatt (col. 2 line 57- col. 3 line 17).

	As per claim 16:
	The resultant combination discloses in Dupont that when the electric potential across plates of the MOV reaches a threshold value, the voltage passes to ground (ground connector 34, as per the function of a surge arrestor using a metal oxide varistor).

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Radtke (US PGPub 20090002094) in view of Dupont (US Patent 5936825) as applied to claim 13 above, and further in view of Baumbach (US Patent 4262317).
	The resultant combination discloses the signal conductor of claim 13, as rejected above.
	The resultant combination does not disclose the first MOV and the second MOV are encompassed by a single body.
	Baumbach discloses in Figs. 1-5:
A surge arrestor comprising metal oxide varistors (24, 24a) wherein the MOVs are on two separate lines (as shown in Fig. 5), and are encompassed by a single body (housing 26).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the arrestor of Baumbach in place of the separated MOVs of the resultant combination to provide the benefit of minimization by decreasing the number of separate components of the system.

	Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 6, along with the limitations of the claims upon which they are dependent were not found in combination of the prior art, nor was prior art found that renders the claims obvious. Arrestors featuring MOVs are known in the art, as per the references cited, but not all of the cited limitations were met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Samuel S Outten/Examiner, Art Unit 2843